COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              THE UNINSURED EMPLOYER’S FUND
                                                                                        MEMORANDUM OPINION*
              v.     Record No. 0008-14-1                                                   PER CURIAM
                                                                                            MAY 20, 2014
              LAQUITA EDNA OPPERMAN AND
               VICKY LITTLE t/a LITTLE CLEANER


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Tara L. Chadbourn; Poole Mahoney, P.C., on briefs), for appellant.

                               (Zenobia J. Peoples, on brief), for appellee Laquita Edna Opperman.

                               No brief for appellee Vicky Little t/a Little Cleaner.


                     The Uninsured Employer’s Fund (Fund) appeals from a December 2, 2013 order of the

              Workers’ Compensation Commission affirming a deputy commissioner’s opinion finding that

              Laquita Edna Opperman (claimant) remains disabled from her October 31, 2008 work accident.

              On appeal, Fund contends the commission erred by (1) “finding that Claimant remains disabled

              as a result of the October 31, 2008 industrial accident,” (2) “giving weight to the opinions of

              Claimant’s treating physician, Dr. Eric Goldberg, because Dr. Goldberg’s opinions lacked

              credibility and his opinion that Claimant remains disabled is impeached by his own written

              opinions and was not based on a physical examination,” (3) “failing to find that any aggravation

              of Claimant’s September 21, 1993 accident at the Norfolk Naval shipyard caused by the October

              31, 2008 accident has resolved and Claimant has returned to pre-injury baseline,” (4) “failing to

              find that any disability Claimant may have is unrelated to the October 31, 2008 accident and is,


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
instead, caused by the September 21, 1993 Shipyard accident for which Claimant is still

receiving medical benefits and wages,” and (5) “discounting the corroborated medical opinions

of Mark Ross, M.D. that the Claimant is no longer disabled and failed to consider Claimant’s

Functional Capacity Evaluation results.”

       Upon reviewing the record and the parties’ briefs, we conclude that this appeal is without

merit. Accordingly, we summarily affirm the commission’s decision. Rule 5A:27. We affirm

for the reasons stated by the commission in its final opinion. See Opperman v. Vicky Little t/a

Little Cleaner, VWC File No. VA01002421442 (Dec. 2, 2013). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-